Title: To Thomas Jefferson from George Hammond, 14 June 1793
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 14th June 1793

I have the honor of acknowledging the receipt of your letter of yesterday.

In conformity to your recommendation I have instructed the parties interested in the British brigantine Catharine to adopt without delay in the district Court of New York the proper legal measures for the support of their rights and for the recovery of their property.
I desire you to be persuaded, Sir, that I entertain a just sense of the very dignified conduct that the Governor of the State of New York has pursued in the transaction which you have been so obliging as to communicate to me, and from which I derive the firmest confidence that the measures taken by the executive government of the United States, to prevent a repetition of enterprizes similar to that which has been thus repressed at New York, will be equally efficacious in other parts of the Union.
My satisfaction upon this occasion is however mingled with considerable regret, in consequence of authentic information which I have recently received, that not only one of the two privateers originally fitted out at Charleston named le Citoyen Genêt has (as I stated in my memorial of the 7th. of this month) augmented its force in the port of Philadelphia; but that the other, named le Sans Culottes, has increased its force also in the port of Baltimore, wherein it now remains in the avowed intention of watching the motions of a valuable British Ship now lying in the port of Baltimore, of following it out to sea, and of endeavoring to capture it. The consideration of these circumstances renders it in my opinion an act of indispensable duty in me to require of you, Sir, respectfully whether from the expression in your letter of the 5th. curt.—“that the President has required as a reparation of their breach of respect to the United States that ‘these’ vessels so armed and equipped shall depart from ‘your’ ports”—I am to deduce as a necessary inference, that these vessels will not be allowed to return to the dominions of the United States, nor to send into any of their ports any prizes which they may happen to make, in the course of their future depredations on the subjects of the King my master. I have the honor to be with sentiments of the greatest respect, Sir, Your most obedient humble servant,

Geo. Hammond

